Case 3:18-cv-00428-DMS-MDD Document 276 Filed 10/15/18 PageID.4101 Page 1 of 2




  Ms. L, etal.
                            e                 United States District Court
                                               SOUTHERN DISTRICT OF CALIFORNIA


                                                              Plaintiff,
                                                                                   Civil No.       3:18-cv-00428-DMS

                                                      V.                     PRO HAC VICE APPLICATION
  US Immigration & Customs Enforcement Defendant.-                                Plaintiffs, Dora & Alma.
                                                                                  Party Represented

 I,                      Carol McClamon                            hereby petition the above entitled court to permit me
                             (Applicant)

 to appear and participate in this case and in support of petition state:
             My firm name: Eversheds Sutherland (US) LLP
             Street address: 700 Sixth Street, NW, Suite 700
             City, State, ZIP:Washington, DC 20001-3980
             Phone number: 202-383-0946
             Email:              carolmcclarnon@eversheds-sutherland.com
             That on      Feh l, 1999             I was admitted to practice before                DC Court of Appeals
                                 (Date)
                                                                                        - ----  -------
                                                                                             (Name of Court)

             and am currently in good standing and eligible to practice in said court,
             that I am not currently suspended or disbarred in any other court, and
             that I    D have)      [gJ have not)       concurrently or within the year preceding this application made
             any pro hac vice application to this court.
                                          (If previous application made, complete the following)
  Title of case
                      --------------------------------

                                                                                    w f!lm,.
  Case Number
                      - - - - - - - - - - - - - - - - - Date of Application - - - - - - -
 Application:          D Granted            D Denied
             I declare under penalty of perjury that the fof!!going is true

                                                                                               (Signature of Applicant)

                                            DESIGNATION OF LOCAL COUNSEL
 I hereby designate the below named as associate local counsel.
  Aaron M. Olsen                                                                  619-342-8000
  (Name)
                                                                                 -   -------------
                                                                                 (Telephone)

  Haeggquist and Eck LLP
  (Firm)

  225 Broadway, Suite 2050, San Diego, CA 92101
  (Street)




 I hereby consent to the above designation.
Case 3:18-cv-00428-DMS-MDD Document 276 Filed 10/15/18 PageID.4102 Page 2 of 2




  Pro Hae Vice (For this one particular occasion)

  An attorney who is not a member of the California State Bar, but who is a member in good standing of,
  and eligible to practice before, the bar of any United States court or of the highest court of any State or
  of any Territory or Insular possession of the United States, who is of good moral character, and who has
  been retained to appear in this Court, be permitted to appear and participate in a particular case. An
  attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply
  to him/her: (1) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
  is regularly engaged in business, professional, or other activities in California.

  The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury
  (1) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
  and the date of admission, he/she is in good standing and eligible to practice in said court,
  (4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
  concurrently or within the year preceding his/her current application made any pro hac vice application
  to this court, the title and the case number of each matter wherein he made application, the date of
  application, and whether or not his/her application was granted. He/She shall also designate in his
  application a member of the bar of this Court with whom the Court and opposing counsel may readily
  communicate regarding the conduct of the case and upon whom papers shall be served. He/She shall
  file with such application the address, telephone number and written consent of such designee.

  ~      $206.00

  If application and fee require submission via U.S. Mail, please contact: ·

                                                       CASO Attorney Admissions Clerk
                                                       (619) 557-5329
